Citation Nr: 0314060	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  94-27 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory 
disability or respiratory symptoms, to include as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to February 
1967, and from January 1991 to June 1991.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 1993 rating decision that 
denied service connection for a lung problem, characterized 
as reactive airways disease, on a direct basis.  Following 
the RO's notification of that decision in December 1993, the 
veteran filed a Notice of Disagreement (NOD) in February 
1994, and the RO issued a Statement of the Case (SOC) in May 
1994.  The veteran filed a Substantive Appeal in July 1994.  
In a subsequent rating decision in June 1998, the RO 
continued the denial of the claim for service connection for 
a respiratory disability on the grounds that it was not due 
to an undiagnosed illness.  The veteran was given notice of 
this decision in June 1998.

In October 2000, the Board remanded this matter to the RO 
pursuant to the veteran's request to appear at a hearing 
before a member of the Board (now, Veterans Law Judge) at the 
RO in Wilmington, Delaware (Travel Board hearing).  The RO 
scheduled the veteran for a Travel Board hearing in October 
2002.  However, the veteran did not appear for the hearing 
and did not thereafter request that it be rescheduled.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Unfortunately, in this case, the veteran had not been 
apprised of the newly enhanced notice and duty to assist 
provisions required by sections 3 and 4 of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
and 5103A (West 2002), and implemented by 38 C.F.R. § 3.159 
(2002)).  Hence, on remand, the RO must send the veteran and 
his representative correspondence specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim on appeal for service connection for a respiratory 
disability, to include as due to undiagnosed illness, to 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the department to explain 
what evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

As regards the merits of this claim, the veteran asserts that 
his respiratory problems began right after serving in the 
Persian Gulf in 1991.  His service medical records are devoid 
of any evidence of respiratory problems.  However, a post-
service October 1995 Report of Medical History notes that the 
veteran had a history of asthma since 1991; and recent 
medical evidence reflects diagnoses of bronchial asthma and 
restrictive lung disease.  As to the etiology of the 
veteran's asthma, a VA examiner said in February 1999 that it 
was due to exposure to dust and intrinsic asthma.  The RO 
sought clarification of this opinion in April 1999, but the 
April 1999 addendum opinion is inadequate.  Specifically, the 
examiner said in the addendum opinion that the veteran had a 
"history of long-standing bronchial asthma", but did not 
provide the approximate date of onset of the disability.  
Consequently, it is still unclear whether the disability 
first became manifest during a period of active duty, or, is 
otherwise related to the veteran's periods of active duty 
service.  See 38 U.S.C.A. § 1110.  Furthermore, the 
examiner's explanation regarding dust exposure, smoking and 
intrinsic versus extrinsic asthma likewise does not 
adequately address the question regarding a possible nexus 
between the veteran's asthma and his active duty service.  In 
addition, it does not appear from the February 1999 
examination report (which, incidentally, is comprised of two 
sentences) that the examiner had the veteran's claims file to 
review.  The Board notes that the VCAA requires VA to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate a claim for benefits, to include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

Under these circumstances, the Board finds that the RO should 
arrange for the veteran to undergo further examination to 
obtain medical information needed to resolve the issue on 
appeal.  The veteran is hereby advised that failure to report 
to any such scheduled examination, without good cause, may 
well result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2002).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Also, prior to arranging for the veteran to undergo 
examination, the RO should attempt to obtain and associate 
with the claims file all outstanding records of medical 
evaluation and/or treatment for the claimed respiratory 
disability(ies).  This should include requesting the 
necessary release forms from the veteran in order to obtain 
hospital records from Shore Memorial Hospital in Sommers 
Point, New Jersey, where the veteran said he was treated in 
intensive care for lung problems (see veteran's June 1993 
statement (VA Form 21-4138)).  38 U.S.C.A. § 5103A(b).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating each of the claims on appeal.  

In view of the above, this matter is hereby REMANDED to the 
RO for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the issue of entitlement to service 
connection for a respiratory disability, 
to include due to an undiagnosed illness, 
and specific notice as to the type of 
evidence necessary to substantiate that 
claim.  

Also, to ensure that the duty to notify 
the veteran what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable it to obtain 
outstanding medical records of treatment 
and/or evaluation for all respiratory 
disabilities, to include asthma, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.  After receiving a response, the RO 
should assist the veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002), to include hospital records 
regarding the veteran's lung problems at 
Shore Memorial Hospital in Sommers Point, 
New Jersey.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
obtain information as to the nature, 
extent and etiology of the claimed 
respiratory disability (ies) and/or signs 
and symptoms.  The entire claims file, to 
include a complete copy of this REMAND 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests, to include pulmonary 
function tests, should be conducted and 
all clinical findings should be reported 
in detail.  

a.  The physician is requested to offer 
an opinion as to the etiology of any 
present respiratory disability(ies), 
i.e., whether it is as least as likely as 
not that any respiratory disability is 
the result of injury or disease incurred 
or aggravated during active military 
service, to include his service in the 
Persian Gulf.  If it is determined that 
all symptoms are associated with a 
diagnosed condition, additional 
specialist examinations for diagnostic 
purposes are not needed.

b.  However, if there are signs or 
symptoms of respiratory problems that are 
not determined to be associated with a 
known clinical diagnosis, further 
specialist examinations will be required 
to address these findings, and should be 
ordered by the primary examiner.

c.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

All examination findings, along with the 
complete rationale for the opinion 
expressed (to include, as appropriate 
citation to specific evidence of record) 
should be set forth in a typewritten 
(printed) report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

6.  After accomplishing the requested 
notification and development action, and 
any additional notification and/or 
development action deemed warranted, the 
RO should readjudicate the claim of 
service connection for a respiratory 
disability or respiratory symptoms, to 
include as due to undiagnosed illness, in 
light of all pertinent evidence and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include and citation to and 
discussion of the pertinent laws codifying 
and the regulations implementing the VCAA 
and full reasons and bases for its 
determinations) and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




